internal_revenue_service department of the treasury index no washington dc_ contact person g telephone number in ret er gn bom p si 4-plr-100599-98 to date oct i999 ja b trustl trust2 trustee charity dal we are responding to the letter dated december and subsequent correspondence submitted on behalf of a requesting rulings concerning the federal income gift estate and generation-skipping_transfer_tax consequences of the creation of a proposed charitable_lead_unitrust you make the following representations facts a proposes to create trustl an irrevocable charitable_lead_unitrust be appointed trustee a will be the sole grantor and trustee a bank will sec_1 of the trust agreement provides that the charitable recipient shall receive a distribution equal to the net fair_market_value of trusti assets valued as of a of specified date in the calendar_year unitrust_amount distributions shall first be paid from ordinary_income excluding unrelated_business_income then from short-term_capital_gain then from long-term gain then from unrelated_business_income then from tax-exempt_income and foregoing items for the taxable_year are not sufficient from principal to the extent that the sec_1 of the trustl agreement provides that for any short taxable_year and for the taxable_year in which payments of the unitrust_amount terminate trustee shall prorate the unitrust_amount on a daily basis in accordance with applicable regulations sec_1 of the trust1 agreement identifies the charitable recipient as charity a charitable corporation qualifying under sec_170 sec_2055 and sec_2522 of the internal_revenue_code however if at any time during trustl’s term charity is not an organization described in each of sec_170 sec_2055 and sec_2522 or if a has the ability as a director or officer of charity or in any other capacity to participate in decisions regarding the distribution of the unitrust_amount or other assets of the charity or the disposition of other assets of charity the trustee will not distribute the unitrust_amount to charity and instead will distribute the unitrust_amount to qualifying organizations that the trustee in its discretion selects sec_1 of the trustl agreement provides that the term upon termination section dollar_figure of the of the trust is ten years trustl agreement provides that all remaining assets in trustl will be distributed to the then acting trustee of trust2 to be held administered and distributed as provided in the trust2 agreement if trust2 does not exist when trust terminates the trustl assets are to be distributed to a’s surviving descendants by right of representation if any otherwise to charities that will render the contributions deductible for federal estate_tax purposes section dollar_figure of the trustl agreement allows for additional is represented that a will contributions to trustl make an allocation of a’s generation-skipping_transfer gst_exemption to trustl and trust2 with respect to a‘s contributions to these trusts such that each trust will have an applicable_fraction of one prior to the consolidation of the two trusts however it section dollar_figure of the trustl agreement provides that a may appoint or provide a method of appointing a bank having trust powers which has capital and surplus in excess of dollar_figure to replace any trustee who fails or ceases to serve neither a nor a‘s spouse may serve as trustee a will have no right to amend or alter trustl section dollar_figure of the trustl agreement provides that the trustee of trust may amend trusti for the sole purpose of complying with the requirements of sec_2522 and sec_2055 and the regulations thereto and any other treasury or internal_revenue_service requirements for charitable lead trusts section dollar_figure of the trustl agreement provides that trustee is prohibited from lending any assets held by trustil to a furthermore trustee is prohibited from engaging in any act of self-dealing as defined under sec_4941 retain any excess_business_holdings as defined in that would give rise to tax under sec_4944 or make any taxable_expenditures as defined in sec_4943 make any investments sec_4945 on dl a executed trust2 trustee is the trustee of trust2 will hold assets of nominal value not to exceed trust2 in the aggregate dollar_figure until the termination of trust1 trust2 agreement provides that any assets transferred to trust2 will be divided into separate trusts of equal value for each of a‘s children and one trust for the issue of which trust is further divided into separate trusts by right of representation a deceased child the sec_1 of the trust2 agreement provides that the an amount which in the trustee’s discretion is when a descendant attains the age of trustee shall distribute income to a descendant who is under the age of appropriate to provide for the support maintenance and education of the descendant the trustee may distribute the net_income of the trust to or for the benefit of a class of persons composed of that descendant the spouse or former spouse of that descendant the issue of that descendant and the spouses and former spouses of the issue of that descendant in such amount as the trustee determines in its discretion the descendant the descendant’s spouse and the descendant’s issue in such amounts as the trustee deems advisable and appropriate if the descendant dies before the trust established for the descendant’s benefit terminates the trust corpus shall be distributed pursuant to the descendant’s exercise of testamentary special power appointment appointment the corpus is to be held in further trust for that person's descendants in any event under sec_5 b all trusts created under the trust agreement must terminate no later than years after the date on which the trust2 agreement is executed the trustee may also make principal distributions to in default of a under sec_2_1 of trust2 after the death of a a’s child b may remove any person or corporation acting as trustee of trust2 that a provide for a method of appointing a bank having trust powers further sec_2 of the trust2 agreement provides may appoint or or after the death or incapacity of a b _ under sec_2 which has capital and surplus in excess of dollar_figure to replace any trustee who fails or ceases to serve as the trustee of any trust appoint a successor trustee a or b may only exercise the power to appoint a bank that will not be related or subordinate within the meaning of any person who transfers property to the trust is precluded from acting as trustee finally under sec_2 in exercising this power to sec_672 b and a sec_3_1 of the trust2 agreement provides that a or any other person may at any time add property to any trust created by trust2 sec_4 of the trust2 agreement proscribes any trustee powers that would cause a to be deemed the owner of any portion of trust2 for federal_income_tax purposes gift_tax rulings law and analysi sec_1 you request the following gift_tax rulings a’s proposed transfer of property to trusti will bea completed_gift for gift_tax purposes a will be allowed a gift_tax_charitable_deduction under sec_2522 for the present_value of the interest passing to charity valued as of the date of the funding of trustl sec_2501 imposes a tax on the transfer of property by gift by any individual regulations provides that the gift_tax applies to every kind of transfer by way of gift whether direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee at the time of the transfer a primary and personal liability of the donor is an excise upon the act of making the transfer is measured by the value of the property passing from the donor and attaches at the time the property passes regardless of the fact that the identity of the donee may not then be known or ascertainable the tax is under sec_25_2511-2 a gift is complete and subject_to the gift_tax when the donor has so parted with dominion and control_over the property transferred as to leave in the donor no power to change its disposition whether for the donor’s own benefit or for the benefit of another sec_25_2511-2 provides that a gift is incomplete to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries it under sec_25_2511-2 a donor is considered to have a power is exercisable by the donor in conjunction with any person if not having a substantial adverse_interest in the disposition of the transferred property such as a trustee sec_2522 provides that in computing the taxable gift each year there is allowed a deduction for or for_the_use_of federal or other government entities for exclusively public purposes corporation or trust operated exclusively for religious charitable scientific literary or educational_purposes or certain transfers to fraternal or veterans organizations all gifts to or for_the_use_of a all gifts to sec_2522 provides in general that where a transfer is made to both a charitable and noncharitable person or entity no deduction shall be allowed for the charitable portion of the gift unless in the case of remainder_interest in trust the interest is a fixed percentage distributed annually guaranteed annuity or is of the fair_market_value of the property determined on an annual basis an interest other than a in the form of a sec_25_2522_c_-3 vii provides that a deductible a charitable interest in property where the interest is charitable interest is is an irrevocable right pursuant to the instrument of transfer to receive payment not less often than annually of percentage of the net fair_market_value determined annually of the property which funds the unitrust_amount a unitrust_interest a unitrust_interest a fixed sec_25_2522_c_-3 provides that the amount of the eduction in the case of a contribution of a partial interest in property is the fair_market_value of the partial interest on the date of gift the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value present_value of a unitrust_interest described in c vii of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property determined under sec_25_2522_c_-3 da v sec_25_2522_c_-3 is to be determined by subtracting the present_value sec_25_2522_c_-3 provides that the the present_value of the unitrust_interest is in the present case for purposes of sec_25_2511-2 a will retain no power over the property that a contributes to trustl _ a retains no interest and that will subsequently pass to trust2 or reversion in trustl or trust2 serve as trustee of trustl and a holds no general_power_of_appointment over trustl property member of charity a will have no role in determining how charity will use trust1 distributions accordingly we conclude that provided a does not acquire the ability to control how charity uses the funds it receives from trustl the funding of trustl will result in completed gifts for federal gift_tax purposes under sec_2501 and sec_2511 neither a or a’s spouse can further although a is a the unitrust_amount payable under the proposed terms of sec_25_2522_c_-3 vi trust satisfies the requirements of and therefore will meet the deductible_interest requirements under sec_2522 charitable deduction under sec_2522 unitrust_amount passing to charity valued as funding of trustl accordingly a will be allowed a gift_tax for the present_value of the of the date of the estate_tax issues you have requested the following estate_tax rulings no part of trustl income or principal will be included in a’s estate under sec_2035 sec_2037 and sec_2038 b will not be deemed to have a general_power_of_appointment over the income and principal of trust2 by virtue of b’s power to remove any trustee of trust2 and replace such trustee with an independent corporate trustee under sec_2035 if an interest in property is transferred by the decedent within years of death and the property or the interest therein would have been included under sec_2036 sec_2037 sec_2038 or sec_2042 if the decedent had retained the interest then the value of the property or the interest therein is includible in the gross_estate other transfers made within three years of death are not includible in the gross_estate sec_2036 provides that the value of a decedent’s gross_estate shall include the value of all property of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time after date made a transfer except in the case of fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property possession or a bona sec_2038 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of capacity exercisable by the decedent alone or with any other person without regard to when or from what source the decedent acquired the power to alter amend revoke or terminate or where any such power is relinquished during the three year period ending on the date of the decedent’s death a power in whatever in conjunction sec_2041 provides that the value of the gross_estate or with respect to which the decedent has at any time shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after october exercised or released such a power_of_appointment by a disposition which is of such a nature that if of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive it were a transfer sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment thereunder see also sec_2514 and the regulations revrul_95_58 1995_2_cb_191 concludes that an individual will not be treated as possessing the trustee’s powers for purposes applying sec_2036 and sec_2038 where the individual can remove and replace a trustee and appoint an individual or i corporate successor trustee that is not related or subordinate to the individual within the meaning of sec_672 in the present case a has not retained any powers over trusti that would cause either income or principal to be included in a’s gross_estate accordingly no part of trustl income or principal will be included in a’s gross_estate under sec_2035 sec_2036 sec_2037 and sec_2038 at a’s death furthermore b will not be deemed to have a general_power_of_appointment over the income and principal of trust2 by virtue of b’s power to remove and replace the corporate trustee of trust2 income_tax issue you having requested a ruling that no portion of trustl’s income will be taxable to a under sec_671 through sec_671 provides that where the grantor or another person is treated as the owner of any portion of shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the internal_revenue_code in computing taxable_income or credits against tax of an individual a_trust there generally a grantor is treated as the owner of a portion of a_trust in which the grantor has certain powers or interests described in through sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the principal or income therefrom if reversionary_interest exceed sec_5 percent of the value of that portion of the trust at the inception of the trust the value of the sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the principal or the income of such portion is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party certain exceptions to this general_rule sec_674 and sec_674 provide sec_674 provides that subsection a shall not apply to a power regardless of by whom held to determine the beneficial_enjoyment of the corpus or the income therefrom if the corpus or income is irrevocably payable for a purpose specified in sec_170 sec_1_674_a_-1 iii of the income_tax regulations provides that a power held by the grantor or a nonadverse_party to choose between charitable beneficiaries or to affect the manner of their enjoyment of a beneficial_interest will not cause the grantor to be treated as the owner of a portion of the trust sec_674 provides that subsection a shall not apply to a power solely exercisable by a trustee or trustees none of whom is the grantor and no more than half of whom are related or subordinate parties who are subservient to the wishes of the grantor to distribute apportion or accumulate income to or for a beneficiary beneficiaries or class of beneficiaries or to pay out corpus to a beneficiary beneficiaries or class of beneficiaries beneficiary or beneficiaries or to a class of beneficiaries other than to provide for after born or after-adopted children sec_674 does not apply if however any person has a power to add to the sec_672 defines a_related_or_subordinate_party as any nonadverse_party who is with the grantor father mother issue brother or sister an employee of the grantor a corporation or any employee of the stock holdings of the grantor and the trust are significant from the viewpoint of voting control a subordinate employee of corporation in which the grantor is the grantor’s spouse if living the grantor’s any one of the following a corporation in which an executive a sec_1_674_d_-2 provides that the power to remove or discharge an independent_trustee on the condition that another independent_trustee be substituted does not prevent a_trust from qualifying for the exception under sec_674 sec_1_674_d_-2 provides that the limitation with respect to the power to add to the beneficiary or beneficiaries or class of beneficiaries does not apply to a power held by a beneficiary to substitute other beneficiaries to succeed to his interest such that the beneficiary would be an adverse_party as to the exercise or nonexercise of that power sec_672 defines an adverse_party as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the grantor has certain administrative_powers sec_675 provides that the grantor of a_trust shall be treated as the owner of any portion of the trust in respect of which a power exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party enables the grantor or any person to purchase exchange or otherwise deal with or dispose_of the principal or the income therefrom for less than an adequate_consideration in money or money’s worth sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power exercisable by the grantor or a nonadverse_party or both enables the grantor to borrow the trust principal or income directly or indirectly without adequate interest or without adequate security except where a trustee other than the grantor is authorized under a general lending power to make loans to any person without regard to interest or security sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person ina fiduciary capacity sec_675 the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of equivalent value for purposes of sec_1_675-1 provides that the mere fact that a trustee’s powers are described in broad language does not indicate that the trustee is authorized to purchase exchange or otherwise deal with or dispose_of the trust property or income for less than adequate_and_full_consideration in money or money’s worth or is authorized to lend the trust property or income to the grantor without adequate interest but that such authority may be indicated by the actual administration of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of treated as such owner under any other provision of subpart e where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both a_trust whether or not he is sec_677 provides that income of a_trust shall not be considered taxable to the grantor merely because it may be used to satisfy the grantor’s obligations for the support or maintenance of a beneficiary except to the extent that such income is so applied or distributed in this case the trustee’s power to change the charitable_beneficiary of trustl under certain circumstances is comes within the exception of powers exercisable only in authorize the trustee to purchase exchange or otherwise deal with or dispose_of trust property or income for less than sec_674 and the trustee’s a fiduciary capacity do not a power that adequate_and_full_consideration in money or money’s worth or to lend money to the grantor or the grantor’s spouse without adequate interest at the termination of trusti its assets are payable to the trustee of trust2 will not be trust2 if then in existence a_related_or_subordinate_party as defined in therefore the trustee’s power to distribute income and principal comes within the exception in in addition any addition to the class of beneficiaries by a beneficiary's marriage comes within the exception in the power to remove or discharge the trustee of trust2 falls within the exception under sec_1_674_d_-2 existence when trustl terminates the assets of trustl are payable to beneficiaries other than the grantor or the grantor’s spouse treated as owned by the grantor therefore no trustl assets payable to trust2 will be if trust2 is not in sec_1 d b sec_672 and sec_674 finally accordingly based on the facts submitted and the representations made we conclude that a will not be taxed on any portion of trustl income under and additionally our examination of the trustl agreement reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of the grantor under the operation of trustl will determine whether a will be treated as the owner of any portion of trustl and taxed on the income from that portion under sec_675 determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the appropriate district director’s office thus the circumstances attendant on a question of fact this i sec_675 the the ordering provision of income distributions provided in sec_1 of the trustl agreement has no economic_effect on the distributions independent of tax consequences provision will not be given effect for federal tax purposes instead income distributed to organizations described in sec_170 sec_2055 and sec_2522 will consist of the same proportion of each class of the items of income of trustl as the total of each class bears to the total of all classes sec_1 c -3 b therefore the see generation-skipping_transfer_tax issues you have requested the following generation-skipping_transfer gst tax rulings for gst tax purposes a’s allocation of gst_exemption to trust1 will be effective on the date of the transfer of property to trustl if the allocation is made on a timely- filed gift_tax_return for gst tax purposes upon the distribution of trustl corpus to trust2 on the expiration of the ten-year charitable term trust2 will have an inclusion_ratio of zero sec_2601 imposes a tax on every generation-skipping_transfer taxable_distribution a taxable_termination or a direct_skip a generation-skipping_transfer is defined as a sec_2641 provides that the applicable_rate of tax with respect to any generation transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio is the of over the applicable_fraction determined for excess if any the trust from which the transfer is made or direct_skip the applicable_fraction determined for the skip the applicable_fraction is a fraction in which the numerator is the generation-skipping_transfer_tax_exemption allocated to the trust or transferred and the denominator is the value of the property transferred to the trust or transferred in the direct_skip reduced by any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and any charitable deduction allowed under sec_2055 and sec_2522 with respect to the property in the case of a direct_skip allocated to the property in the case of a sec_2642 provides that if the allocation of gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by made under sec_2632 -- a the value of such property for purposes of subsection a shall be its value for purposes of chapter such allocation shall be effective on and after the date of such transfer is deemed to be sec_6075 or and b sec_2652 provides that in the case of any property subject_to the tax imposed by chapter transferor means the donor and in the case of any property subject_to the tax imposed by chapter sec_26 a the term transferor is defined as the last person with respect to whom the property was most recently subject_to an estate or gift_tax the decedent the term under sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a generation-skipping_transfer_tax_exemption of dollar_figure adjusted as provided in c which may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 sec_26_2632-1 i of the generation-skipping_transfer regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation is made on form_709 the allocation must and if the it sec_26_2642-4 provides that in general the applicable_fraction for a_trust is redetermined whenever additional exemption is allocated to the trust or when certain changes occur with respect to the principal of the trust except as otherwise provided in this paragraph a redetermined applicable_fraction is the sum of the amount of gst_exemption currently being allocated to the trust plus the value of the non tax portion of the trust and the denominator of the redetermined applicable_fraction is the value of the trust principal immediately after the event occurs the non tax portion of a_trust is determined by multiplying the value of the trust assets determined immediately prior to the event by the then applicable_fraction the numerator of the sec_26_2642-4 provides that if separate trusts created by one transferor are consolidated a single applicable_fraction for the consolidated trust is determined the numerator of the redetermined applicable_fraction is the sum of the non-tax portions of each trust immediately prior to the consolidation in the present case it is represented that a will make a timely allocation of a’s gst_exemption to trustl and trust2 such that each trust will have an applicable_fraction of one and an inclusion_ratio of zero prior to the consolidation of the trusts accordingly we conclude that for gst tax purposes a’s allocation of gst_exemption to trust1 will be effective on the date of the transfer of property to trusti if the allocation is made on a timely-filed gift_tax_return the expiration of trustl’s ten-year charitable term and the consolidation of trust1 into trust2 provided that trustl and trust2 will have an inclusion_ratio of zero immediately prior to the consolidation of the trusts after consolidation trust2 will have an inclusion_ratio of zero for purposes of the generation-skipping_transfer_tax imposed by conclusions are based on the assumption that a will make the only contributions to trustl and trust2 and that a will otherwise remain the transferor of the trusts for gst purposes under sec_2652 and the applicable regulations ie the trusts will not be subject_to a gift or estate_tax with respect to any other individual furthermore upon sec_2601 these except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling letter is directed only to the taxpayer who requested it may not be used or cited as precedent sec_6110 of the code provides that it a copy of this ruling should be attached to the federal gift_tax_return filed with respect to the funding of these trusts a copy is enclosed for that purpose sincerely yours assistant chief_counsel passthroughs and special industries by eons v nearby george l magh chief eae a enclosures copy for sec_6110 purposes copy of letter
